 

Exhibit 10.29

 

MICROVISION, INC.
a Washington corporation

 

COMMON STOCK PURCHASE WARRANT

 

Certificate No. 10

 

THESE WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THESE WARRANTS ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 UNDER THE ACT AND MAY NOT BE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

This is to certify that, for value received and subject to the terms and
conditions set forth below, Microvision, Inc., a Washington corporation (the
“Company”), promises and agrees to sell and issue to Stan Berk 25,000 fully paid
and nonassessable shares of Common Stock, at a price of $12.50 per share, at any
time up to and until 5:00 p.m., Seattle, Washington time, on January 14, 2004,
as described more fully in Section 3 below.

 

This Warrant Certificate is issued subject to the following terms and
conditions:

 

1.       Definitions of Certain Terms.  Except as may be otherwise clearly
required by the context, the following terms have the following meanings:

 

1.1     “Common Stock” means the common stock, no par value, of the Company.

 

1.2     “Company” means Microvision, Inc., a Washington corporation.

 

1.3     “Exercise Price” means $12.50 per share, subject to adjustment from time
to time pursuant to the provisions hereof.

 

1.4     “Securities” means the securities obtained or obtainable upon exercise
of the Warrants or securities obtained or obtainable upon exercise, exchange, or
conversion of such securities.

 

1.5     “Transfer Agent” means the transfer agent for the Common Stock.

 

1.6     “Warrant Certificate” means a certificate evidencing Warrants.

 

1.7     “Warrantholder” means a record holder of Warrants or Securities.

 

1

--------------------------------------------------------------------------------


 

1.8     “Warrants” means the warrants evidenced by this certificate or any
similar certificate issued in replacement of any such certificate.

 

2.       Exercise of Warrants.  All or any part of the Warrants evidenced by
this Certificate may be exercised by surrendering this Warrant Certificate,
together with appropriate instructions, duly executed by the Warrantholder or by
his or her duly authorized attorney-in-fact, at the office of the Company, 2203
Airport Way South, Suite 100, Seattle, WA 98134, or at such other office or
agency as the Company may designate, accompanied by payment in U.S. funds in
full, in cash or certified or cashier’s check, of the Exercise Price payable
with respect to the Warrants being exercised.  Upon such surrender and payment,
the Company will provide the Warrantholder with a form of subscription for the
Securities to be obtained on exercise of the Warrants.  Subject to the terms and
conditions of this Warrant Certificate, the Company will, as soon as practicable
after said surrender and payment and completion of such subscription by the
Warrantholder, make arrangements with its Transfer Agent to mail to the
Warrantholder at the address specified in the subscription a certificate or
certificates evidencing the Securities subscribed for.  If fewer than all the
Warrants evidenced by this Warrant Certificate are exercised, the Company will,
upon such exercise, execute and deliver to the Warrantholder a new Warrant
Certificate (dated the date hereof), in form and tenor similar to this Warrant
Certificate, evidencing the Warrants not exercised.  The Securities to be
obtained on exercise of the Warrants will be deemed to have been issued, and any
person exercising the Warrants will be deemed to have become a holder of record
of those Securities, as of the date of the issuance of a certificate or
certificates evidencing the Securities.  The securities laws of the United
States and certain states thereof or other jurisdictions may require that a
registration statement registering the Securities to be issued on exercise of
the Warrants be effective, or that an exemption from registration be available,
before the Company may issue the Securities to the Warrantholder.  The Company
will use its best efforts to take such actions under the Act and the laws of
various states and other jurisdictions as may be required to cause the issuance
of Securities upon exercise of Warrants to comply with applicable securities
laws.  However, the Company will not be required to honor the exercise of
Warrants if, in the opinion of the Company’s Board of Directors, upon advice of
counsel, the issuance of Securities upon such exercise would be unlawful.  In
such event, the Company may elect to redeem Warrants submitted for exercise for
a price equal to the difference between (i) the closing price of the Securities
on the date of submission of the subscription for exercise of Warrants, as
reported by the principal exchange or quotation service upon or through which
the Securities are then principally traded or quoted (the “Exchange”), and (ii)
the Exercise Price at the time of submission of the Securities subscribed for. 
In the event of such redemption, the Company will pay to the Warrantholder the
above-described redemption price within ten business days after the
Warrantholder’s submission of the subscription for the Securities.

 

3.       Adjustments in Certain Events.  The number, class and price of
Securities for which this Warrant Certificate may be exercised are subject to
adjustment from time to time upon the happening of certain events as follows:

 

3.1     If the outstanding shares of Common Stock are divided into a greater
number of shares or a dividend in stock is paid on the Common Stock, the number
of shares of Common

 

2

--------------------------------------------------------------------------------


 

Stock for which the Warrants are then exercisable will be proportionately
increased and the Exercise Price will be proportionately reduced.  Conversely,
if the outstanding shares of Common Stock are combined into a smaller number of
shares of Common Stock, the number of shares of Common Stock for which the
Warrants are then exercisable will be proportionately reduced and the Exercise
Price will be proportionately increased.  The increases and reductions provided
for in this Section 3.1  will be made with the intent and, as nearly as
practicable, the effect that neither the percentage of the total equity of the
Company obtainable on exercise of the Warrants nor the price payable for such
percentage upon such exercise will be affected by any event described in this
Section 3.1.

 

3.2     In case of any change in the Common Stock through merger, consolidation,
reclassification, reorganization, recapitalization, partial or complete
liquidation, or other change in the capital structure of the Company, then, as a
condition of the change in the capital structure of the Company, lawful and
adequate provision will be made so that the holder of this Warrant Certificate
will have the right thereafter to receive upon the exercise of the Warrants the
kind and amount of shares of stock or other securities or property to which he
would have been entitled if, immediately prior to such merger, consolidation,
reclassification, reorganization, recapitalization, liquidation, or other change
in capital structure, the Warrantholder had held the number of shares of Common
Stock obtainable upon the exercise of the Warrants.  In such event, the Exercise
Price will be proportionately adjusted.  In any such case, appropriate
adjustment will be made in the application of the provisions set forth herein
with respect to the rights and interest thereafter of the Warrantholder, to the
end that the provisions set forth herein will thereafter be applicable, as
nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of the Warrants.  The Company
will not permit any change in its capital structure to occur unless the issuer
of the shares of stock or other securities to be received by the holder of this
Warrant Certificate, if not the Company, agrees to be bound by and comply with
the provisions of this Warrant Certificate.

 

3.3     When any adjustment is required to be made in the number of shares of
Common Stock, other securities or the property purchasable upon exercise of the
Warrants, the Company will promptly determine the new number of such shares or
other securities or property purchasable upon exercise of the Warrants and (i)
prepare and retain on file a statement describing in reasonable detail the
method used in arriving at the new number of such shares or other securities or
property purchasable upon exercise of the Warrants and (ii) cause a copy of such
statement to be mailed to the Warrantholder within 30 days after the date when
the event giving rise to the adjustment occurred.

 

3.4     No fractional shares of Common Stock or other securities will be issued
in connection with the exercise of any Warrants, but the Company will pay, in
lieu of fractional shares, a cash payment therefor on the basis of the closing
price of the Securities as reported by the Exchange on the day immediately prior
to exercise.

 

4.       Reservation of Securities.  The Company agrees that the number of
shares of Common Stock and other Securities sufficient to provide for the
exercise of the Warrants upon the basis set forth above will at all times during
the term of the Warrants be reserved for exercise.

 

3

--------------------------------------------------------------------------------


 

5.       Validity of Securities.  All Securities delivered upon the exercise of
the Warrants will be duly and validly issued in accordance with their terms, and
the Company will pay all documentary and transfer taxes, if any, in respect of
the original issuance thereof upon exercise of the Warrants.

 

6.       Legending of Securities.  All certificates representing Securities
delivered upon the exercise of the Warrants shall be impressed with a legend
indicating that the Securities are not registered under the Act and reciting
that the transfer thereof is restricted, such legend to be in a form acceptable
to counsel for the Company.

 

7.       Transfer Prohibited.  This Warrant and all rights hereunder may not be
transferred or assigned without prior written approval of the Company.  Any
transfer effected without the prior written approval of the Company shall be
void.

 

8.       No Rights as a Shareholder.  Except as otherwise provided  herein, the
Warrantholder will not, by virtue of ownership of Warrants, be entitled to any
rights as a shareholder of the Company.

 

9.       Ownership.  The Company, and its Transfer Agent, and any agent of the
Company or its Transfer Agent may treat the bearer of this Warrant Certificate
as the absolute owner of the Warrants evidenced hereby for the purpose of
exercising the Warrants and for all other purposes whatsoever, and
notwithstanding any notice of ownership or writing thereon, or any notice of
previous loss or theft or other interest therein.

 

10.     Notice.  Any notices required or permitted to be given hereunder may be
given in writing personally or by mail or other comparable delivery service at
the address determined below or at such other address as the party receiving
notice has theretofore furnished to the notifying party:

 

If to the Company:

 

2203 Airport Way South


SUITE 100

Seattle, WA  98134

Attn:  Richard F. Rutkowski, President and Chief Executive Officer

 

If to the Warrantholder:

 

at the address furnished

by the Warrantholder in such

Warrantholder’s Subscription

Agreement.

 

4

--------------------------------------------------------------------------------


 

Any notice given by mail will be deemed effectively given 48 hours after mailing
when deposited in the United States mail, registered or certified mail, return
receipt requested, postage prepaid and addressed as specified above.  Any notice
given by courier or other comparable form of delivery service will be deemed
effectively given at the date and time recorded for such delivery in the records
of the delivery service.

 

11.     Applicable Law.  This Certificate will be governed by and construed in
accordance with the laws of the State of Washington.

 

Dated as of January 14, 1999.

 

 

 

 

 

 

 

MICROVISION, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard F. Rutkowski

 

 

 

 

Richard F. Rutkowski

 

 

 

President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------